Citation Nr: 1230573	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left upper extremity disability, to include as secondary to the service-connected degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a letter dated on the following day in the same month, the RO in Atlanta, Georgia informed the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Atlanta RO.]  

A hearing was held before the undersigned Veterans Law Judge at the RO in October 2010.  A copy of the hearing transcript has been associated with the file.

In April 2011, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

A November 2005 electromyogram (EMG) identified right L5-S1 radiculopathy and left "abnormal H-reflex suggestive of an S1 radiculopathy."  Service connection has been granted for degenerative disc disease (DDD) of the lumbar spine.  Thus, a claim for service connection for radiculopathy of the lower extremities, to include as secondary to the service-connected DDD of the lumbar spine, has been raised by the record.  This issue is hereby referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development of the Veteran's claim for service connection for a left upper extremity disorder.  This issue was previously remanded by the Board in April 2011, in pertinent part, to provide the Veteran with appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) of what the evidence must show to substantiate his claim on a secondary service connection basis.  This development request does not appear to have been accomplished.  Consequently, a remand of the Veteran's appeal is necessary so that he may be provided with proper VCAA notice.  See Stegall v. West, 11 Vet. App. 268 (1998) (another remand is necessary due to the RO's failure to follow the Board's directives in a prior remand).  

Pursuant to the April 2011 Remand, the Veteran was scheduled for a VA examination to determine the nature, extent, and etiology of any left upper extremity disability (including peripheral neuropathy) that he may have.  In May 2011, the examiner reviewed the claims folder and noted the service treatment records relating to complaints of pain in the left arm and shoulder during service.  The Veteran provided a report of an MRI of his left shoulder, dated in February 2011 and conducted by a private physician, to the examiner.  Although the report has not been associated with the record, the VA examiner indicated that it identified mild tendonopathy of the supraspinatus; synovitis of the anterior rotator interval; a "degenerative tear" of the mid anterior labrum; and a "cleft or partial tear" at the base of the posterior labrum.   The Veteran informed the examiner that he had injured his left arm during basic training and that he had experienced pain in the joint since that time.  On physical examination, the Veteran's reflexes were slightly diminished.  There was evidence of painful motion of the shoulder joint.  The examiner's impression was chronic rotator cuff tendonopathy "based on the history from the [V]eteran and from MRI report."  X-ray studies showed some evidence of degenerative changes in the left shoulder joint.

The examiner concluded that the Veteran's left shoulder tendonopathy was less likely than not related to his service or to the service-connected degenerative disc disease of his cervical spine.  The examiner stated that he "did not find any entries in the C-file to indicate a significant injury to the left shoulder though there were some entries mentioning complaints of pain in the left shoulder."  

The VA examination did not address with sufficient clarity the question of whether any current left upper extremity disability is related to service or to the service-connected cervical spine disability.  The examiner's findings as to the etiology of the Veteran's left shoulder tendonopathy are unsupported by adequate rationale, as the examiner did not explain his findings that the in-service complaints of left arm and shoulder pain were insignificant, nor did his conclusion take into account the Veteran's competent reports of pain in the left shoulder since his period of active service.  The examiner's findings also did not provide any support for his conclusion that the Veteran's left shoulder tendonopathy was not caused or made worse by the service-connected degenerative disc disease of his cervical spine.  The examination report did not comment on the nature and/or etiology of a palpable mass in the left scapular area that was identified during service and which the Veteran states is still present.  The examiner also did not comment on the nature or etiology of the other pathology that was found on examination, including degenerative joint disease, tears in the supraspinatus and labrum, and decreased reflexes in the left arm.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a new examination of the Veteran's left upper extremity should be scheduled on remand.  

At the May 2011 VA examination, the Veteran indicated that he was receiving treatment for his left arm disability from two private treatment providers, Dr. E. and Dr. D.  Because the records from Dr. E. and Dr. D. may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(1) (2011).  Also, updated treatment records from the VA Medical Center (VAMC) in Augusta, Georgia should be obtained upon remand.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for a left upper extremity disability, to include as secondary to the service-connected degenerative disc disease of his cervical spine.

2.  After procuring the appropriate release of information forms, obtain from Dr. D. and Dr. E. records of treatment that may have been rendered to the Veteran for his left arm and/or shoulder.  [In particular, the February 2011 MRI report ordered by Dr. E., if available, should be obtained.]  All such available records should be associated with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Contact the VAMC in Augusta, Georgia and request that all records of the Veteran's treatment at that facility since May 2012 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any left arm and/or left shoulder disorders, to include chronic tendonopathy, degenerative joint disease, tears in the supraspinatus and labrum, neurological abnormalities, and a mass in the left scapula, that the Veteran may have.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any left arm or shoulder disorder had its(their) clinical onset in service or is(are) otherwise related to the Veteran's military service.  In rendering this opinion, the examiner must address the Veteran's assertions as to in-service incurrence of these injuries (as documented in the STRs, as discussed herein) and as to continuity of symptomatology therefrom, including the lay assertions regarding the onset, frequency, and severity of symptoms.  [The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such shoulder or arm pain, numbness, tingling, the presence of a "mass," or similar symptoms.]  

If the examiner finds that any diagnosed left arm or left shoulder disorder did not have a clinical onset during service, or is not otherwise related to the Veteran's military service, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed left arm or left shoulder disorder was(were) caused or aggravated (permanently worsened beyond its normal progression) by the service-connected degenerative disc disease of the Veteran's cervical spine.  [If the examiner determines that any diagnosed left arm or shoulder disability was(were) aggravated by this service-connected disability, the examiner should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then, readjudicate the issue on appeal-entitlement to service connection for a left upper extremity disability, to include as secondary to the service-connected degenerative disc disease of the cervical spine.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and given an appropriate period of time for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



